

GUARANTY AGREEMENT


Guaranty Agreement, dated as of April 6, 2007, made by each of the signatories
hereto (together with any other entity that may become a party hereto as
provided herein, the “Guarantors”), in favor of Sheridan Asset Management, LLC
(the "Lender") relating to that certain Loan Agreement, dated as of the date
hereof, between Universal Property Development and Acquisition Corporation, a
Nevada corporation (the “Company”) and the Lender.


WITNESSETH:


Whereas, pursuant to that certain Loan Agreement, dated as of the date hereof,
by and between the Company and the Lender (the “Loan Agreement”), the Lender has
agreed to make a term loan to the Company evidenced by the Company’s Senior
Secured Promissory Note, due April 6, 2008 (the “Note”), subject to the terms
and conditions set forth therein; and


Whereas, it is a condition precedent to the determination of the Lender to make
loans to the Company pursuant to the Loan Agreement that the Guarantors shall
have executed and delivered the Guaranty to the Lender; and


Whereas, each Guarantor will directly benefit from the extension of credit to
the Company represented by the issuance of the Note; and


NOW, THEREFORE, in consideration of the premises and to induce the Lender to
enter into the Loan Agreement and to carry out the transactions contemplated
thereby, each Guarantor hereby agrees with the Lender as follows:
 
1.  Definitions. Unless otherwise defined herein, terms defined in the Loan
Agreement and used herein shall have the meanings given to them in the Loan
Agreement. The words “hereof,” “herein,” “hereto” and “hereunder” and words of
similar import when used in this Guaranty shall refer to this Guaranty as a
whole and not to any particular provision of this Guaranty, and Section and
Schedule references are to this Guaranty unless otherwise specified. The
meanings given to terms defined herein shall be equally applicable to both the
singular and plural forms of such terms. The following terms shall have the
following meanings:


“Action” shall have the meaning set forth in Section 3(f) of this Guaranty.


“Company” shall have the meaning set forth in the Preamble of this Guaranty.


“Financial Information” shall have the meaning set forth in Section 3(d) of this
Guaranty.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Guaranty” means this Guaranty Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.


“Guarantors” shall have the meaning set forth in the Preamble of this Guaranty.


“Lender” shall have the meaning set forth in the Preamble of this Guaranty.


“Loan Agreement” shall have the meaning set forth in the Recitals of this
Guaranty.


“Note” shall have the meaning set forth in the Recitals of this Guaranty.


“Obligations” means the collective reference to all obligations and undertakings
of the Company of whatever nature, monetary or otherwise, under the Note, the
Loan Agreement, the Security Agreement, the other Transaction Documents or any
other future agreement or obligations undertaken by the Company to the Lender,
together with all reasonable attorneys’ fees, disbursements and all other costs
and expenses of collection incurred by Lender in enforcing any of such
Obligations and/or this Guaranty.


“Material Adverse Effect” means (x) the adverse effect on the legality, validity
or enforceability of this Guaranty in any material respect, (y) a material
adverse effect on the financial condition of the Guarantor, or (z) the adverse
impairment in any material respect of the Guarantor's ability to perform fully
on a timely basis its obligations under this Guaranty.




2.  Guaranty.


(a)  Guaranty.



(i)  
The Guarantors hereby, jointly and severally, unconditionally and irrevocably,
guarantee to the Lender and its respective successors, indorsees, transferees
and assigns, the prompt and complete payment and performance by the Company when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations.




(ii)  
Anything herein or in any other Transaction Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Transaction Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws, including
laws relating to the insolvency of debtors, fraudulent conveyance or transfer or
laws affecting the rights of creditors generally (after giving effect to the
right of contribution established in Section 2(b)).

 
 
 
2 of 14

--------------------------------------------------------------------------------

 

 

(iii)  
Each Guarantor agrees that the Obligations may at any time and from time to time
exceed the amount of the liability of such Guarantor hereunder without impairing
the guarantee contained in this Section 2 or affecting the rights and remedies
of the Lender hereunder.




(iv)  
The guarantee contained in this Section 2 shall remain in full force and effect
until all the Obligations and the obligations of each Guarantor under the
guarantee contained in this Section 2 shall have been satisfied by payment in
full.




(v)  
No payment made by the Company, any of the Guarantors, any other guarantor or
any other Person or received or collected by the Lender from the Company, any of
the Guarantors, any other guarantor or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Obligations or any payment received or
collected from such Guarantor in respect of the Obligations), remain liable for
the Obligations up to the maximum liability of such Guarantor hereunder until
the Obligations are paid in full.




(vi)  
Notwithstanding anything to the contrary in this Guaranty, with respect to any
defaulted non-monetary Obligations the specific performance of which by the
Guarantors is not reasonably possible, the Guarantors shall only be liable for
making the Lender whole on a monetary basis for the Company's failure to perform
such Obligations in accordance with the Transaction Documents.





(b)  Right of Contribution. Each Guarantor hereby agrees that, to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor's right of contribution
shall be subject to the terms and conditions of Section 2(c). The provisions of
this Section 2(b) shall in no respect limit the obligations and liabilities of
any Guarantor to the Lender, and each Guarantor shall remain liable to the
Lender for the full amount guaranteed by such Guarantor hereunder.
 
 
 
3 of 14

--------------------------------------------------------------------------------

 

 
(c)  No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Lender, no
Guarantor shall be entitled to be subrogated to any of the rights of the Lender
against the Company or any other Guarantor or any collateral security or
guarantee or right of offset held by the Lender for the payment of the
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company or any other Guarantor in respect
of payments made by such Guarantor hereunder, until all amounts owing to the
Lender by the Company on account of the Obligations are paid in full. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Obligations shall not have been paid in full, such
amount shall be held by such Guarantor in trust for the Lender, segregated from
other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Lender in the exact form received by such
Guarantor (duly indorsed by such Guarantor to the Lender if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Lender may determine.


(d)  Amendments, Etc. With Respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the Lender
may be rescinded by the Lender and any of the Obligations continued, and the
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Lender, and the Loan Agreement and the other Transaction Documents and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Lender may
deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by the Lender for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released. The Lender
shall have no obligation to protect, secure, perfect or insure any Lien at any
time held by them as security for the Obligations or for the guarantee contained
in this Section 2 or any property subject thereto.


(e)  Guaranty Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Lender upon the guarantee contained in
this Section 2 or acceptance of the guarantee contained in this Section 2; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2; and all dealings between the
Company and any of the Guarantors, on the one hand, and the Lender, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. Each Guarantor waives
to the extent permitted by law diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Company or any of the
Guarantors with respect to the Obligations. Each Guarantor understands and
agrees that the guarantee contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Loan Agreement or any other
Transaction Document, any of the Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance or fraud or misconduct by
Lender) which may at any time be available to or be asserted by the Company or
any other Person against the Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Company or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Company for the Obligations, or of such Guarantor under the
guarantee contained in this Section 2, in bankruptcy or in any other instance.
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Company, any other Guarantor or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Lender to make
any such demand, to pursue such other rights or remedies or to collect any
payments from the Company, any other Guarantor or any other Person or to realize
upon any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Company, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Lender against any Guarantor. For the purposes hereof,
"demand" shall include the commencement and continuance of any legal
proceedings.
 
 
 
4 of 14

--------------------------------------------------------------------------------

 
 
(f)  Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Company or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Company or any Guarantor or any substantial
part of its property, or otherwise, all as though such payments had not been
made.
 
 
5 of 14

--------------------------------------------------------------------------------

 
 
(g)  Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Lender without set-off or counterclaim in U.S. dollars at the
address set forth or referred to in the Loan Agreement.


3.  Representations and Warranties. Each Guarantor hereby makes the following
representations and warranties to Lender as of the date hereof:
 


(a)  Authorization; Enforcement. The Guarantor has the legal capacity and right
to enter into and to consummate the transactions contemplated by this Guaranty,
and otherwise to carry out its obligations hereunder. This Guaranty has been
duly executed and delivered by the Guarantor and constitutes the valid and
binding obligation of the Guarantor enforceable against the Guarantor in
accordance with its terms.


(b)  No Conflicts. The execution, delivery and performance of this Guaranty by
the Guarantor and the consummation by the Guarantor of the transactions
contemplated thereby do not and will not (i) conflict with, constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Guarantor
is a party, or (ii) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Guarantor is subject (including Federal and state
securities laws and regulations) or by which any property or asset of the
Guarantor is bound or affected. The business of the Guarantor is not being
conducted in violation of any law, ordinance or regulation of any governmental
authority, except for violations which, individually or in the aggregate, do not
have a Material Adverse Effect.
 
(c)  Consents and Approvals. The Guarantor is not required to obtain any
consent, waiver, authorization or order of, or make any filing or registration
with, any court or other federal, state, local, foreign or other governmental
authority or other person in connection with the execution, delivery and
performance by the Guarantor of this Guaranty.


(d)  Financial Condition. The Guarantor has furnished to the Lender the
following financial information: A statement of personal assets (“Financial
Information”). The Financial Information was prepared in accordance with sound
accounting principles applied on a basis consistently maintained throughout the
period involved and prior periods and fairly presents the financial condition of
Guarantor as of such date.
 
 
 
6 of 14

--------------------------------------------------------------------------------

 
 
(e)  Material Changes. The has been no material adverse change in the business
prospects, assets, liabilities, operations, or financial condition of the
Guarantor, since the date of the last Financial Information previously delivered
to Lender.


(f)  Litigation. There is no action, litigation, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Guarantor, threatened against or affecting the Guarantor, or any of its
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign)
(collectively, an “Action”) which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Guaranty or the Loan
Agreement or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. The Guarantor has
not been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws .


(g)  Compliance. The Guarantor (i) is not in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by the Guarantor under), nor has the
Guarantor received notice of a claim that it is in default under or that it is
in violation of, any indenture, loan or credit agreement or any other agreement
or instrument to which it is a party or by which it or any of its assets or
properties is bound (whether or not such default or violation has been waived),
(ii) is not in violation of any order of any court, arbitrator or governmental
body to which the Guarantor is subject or by which it or any of its assets or
properties is bound, and (iii) is not and has not been in violation of any
statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws.


(h)  Title to Assets. The Guarantor has good and marketable title in fee simple
to all real property it owns and marketable title in all personal property it
owns, in each case free and clear of all liens, except for liens as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Guarantor and
liens for the payment of federal, state or other taxes, the payment of which is
neither delinquent nor subject to penalties. Any real property and facilities
held under lease by the Guarantor are held under valid, subsisting and
enforceable leases of which the Guarantor is in compliance.


(i)  Solvency. The Guarantor has no knowledge of any facts or circumstances
which lead it to believe that it will file for bankruptcy under the bankruptcy
laws of any jurisdiction within 7 year[s] from the date of this Guaranty.


(j)  Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Guarantor has filed all necessary federal, state and foreign income
tax returns and has paid or accrued all taxes shown as due thereon, and the
Guarantor has no knowledge of a tax deficiency which has been asserted or
threatened against it.
 
 
7 of 14

--------------------------------------------------------------------------------

 


4.  Covenants. Each Guarantor covenants and agrees with the Lender that, from
and after the date of this Guaranty until the Obligations shall have been paid
in full, such Guarantor shall take, and/or shall refrain from taking, as the
case may be, each commercially reasonable action (including complying with all
of the obligations in Section 4 of the Note) that is necessary to be taken or
not taken, as the case may be, so that no Event of Default is caused by the
failure to take such action or to refrain from taking such action by such
Guarantor.
 
5.  Miscellaneous.


(a)  Amendments in Writing. None of the terms or provisions of this Guaranty may
be waived, amended, supplemented or otherwise modified except in writing by the
majority in interest (based on the then-outstanding principal amount of the Note
at the time of such determination) of the Lender.
 
(b)  Notices. All notices, requests and demands to or upon the Lender or any
Guarantor hereunder shall be effected in the manner provided for in the Loan
Agreement; provided that any such notice, request or demand to or upon any
Guarantor shall be addressed to such Guarantor at its notice address set forth
on Schedule 5(b).


(c)  No Waiver By Course Of Conduct; Cumulative Remedies. The Lender shall not
by any act (except by a written instrument pursuant to Section 5(a)), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default under the Transaction Documents
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Lender, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Lender would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.


 
 
8 of 14

--------------------------------------------------------------------------------

 
 
(d)  Enforcement Expenses; Indemnification.



(i)  
Each Guarantor agrees to pay, or reimburse the Lender for, all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Guaranty and the other Transaction Documents to which such Guarantor is a
party, including, without limitation, the reasonable fees and disbursements of
counsel to the Lender.




(ii)  
Each Guarantor agrees to pay, and to save the Lender harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable in connection with any of the transactions contemplated by this
Guaranty.




(iii)  
Each Guarantor agrees to pay, and to save the Lender harmless from, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Guaranty to the extent the Company would be required to do so pursuant to the
Loan Agreement.




(iv)  
The agreements in this Section shall survive repayment of the Obligations and
all other amounts payable under the Loan Agreement and the other Transaction
Documents.



(e)  Successor and Assigns. This Guaranty shall be binding upon the successors
and permitted assigns of each Guarantor and shall inure to the benefit of the
Lender and its respective successors and assigns; provided that no Guarantor may
assign, transfer or delegate any of its rights or obligations under this
Guaranty without the prior written consent of the Lender.


(f)  Set-Off. Each Guarantor hereby irrevocably authorizes the Lender at any
time and from time to time while an Event of Default under any of the
Transaction Documents shall have occurred and be continuing, without notice to
such Guarantor or any other Guarantor, any such notice being expressly waived by
each Guarantor, to set-off and appropriate and apply any and all deposits,
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Lender to or for the credit or the account of such Guarantor, or
any part thereof in such amounts as the Lender may elect, against and on account
of the obligations and liabilities of such Guarantor to the Lender hereunder and
claims of every nature and description of the Lender against such Guarantor, in
any currency, whether arising hereunder, under the Loan Agreement, any other
Transaction Document or otherwise, as the Lender may elect, whether or not the
Lender has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. The Lender shall notify
such Guarantor promptly of any such set-off and the application made by the
Lender of the proceeds thereof, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Lender under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Lender may
have.
 
 
 
9 of 14

--------------------------------------------------------------------------------

 

 
(g)  Counterparts. This Guaranty may be executed by one or more of the parties
to this Guaranty on any number of separate counterparts (including by telecopy),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.


(h)  Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


(i)  Section Headings. The Section headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.


(j)  Integration. This Guaranty and the other Transaction Documents represent
the agreement of the Guarantors and the Lender with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Lender relative to subject matter hereof
and thereof not expressly set forth or referred to herein or in the other
Transaction Documents.


(k)  Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO ANY PRINCIPLES OF CONFLICTS OF LAWS.


(l)  Submission to Jurisdictional; Waiver. Each Guarantor hereby
irrevocably and unconditionally:



(i)  
submits for itself and its property in any legal action or proceeding relating
to this Guaranty and the other Transaction Documents to which it is a party, or
for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the Courts of the State of New York, located
in New York County, New York, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

 
 
 
10 of 14

--------------------------------------------------------------------------------

 

 

(ii)  
consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;




(iii)  
agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Guarantor at its address
referred to in the Loan Agreement or at such other address of which the Lender
shall have been notified pursuant thereto;




(iv)  
agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or shall limit the right to sue in any
other jurisdiction; and




(v)  
waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.



(m)  Acknowledgements. Each Guarantor hereby acknowledges that:



(i)  
it has been advised by counsel in the negotiation, execution and delivery of
this Guaranty and the other Transaction Documents to which it is a party;




(ii)  
the Lender has no fiduciary relationship with or duty to any Guarantor arising
out of or in connection with this Guaranty or any of the other Transaction
Documents, and the relationship between the Guarantors, on the one hand, and the
Lender, on the other hand, in connection herewith or therewith is solely that of
debtor and creditor; and




(iii)  
no joint venture is created hereby or by the other Transaction Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Guarantors and the Lender.

 
 
 
11 of 14

--------------------------------------------------------------------------------

 

 
(n)  Release of Guarantors. Subject to Section 2(f), each Guarantor will be
released from all liability hereunder concurrently with the repayment in full of
all amounts owed under the Loan Agreement, the Note and the other Transaction
Documents.


(o)  Seniority. The Obligations of each of the Guarantors hereunder rank senior
in priority to any other debt of such Guarantor.


(p)  Waiver of Jury Trial. EACH GUARANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, THE LENDER, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTY AND FOR ANY
COUNTERCLAIM THEREIN.

 
12 of 14

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.


 

 

--------------------------------------------------------------------------------

KAMAL ABDALLAH
 

 
13 of 14

--------------------------------------------------------------------------------

 

SCHEDULE 5(b)


GUARANTORS


The following are the names and notice addresses of each Guarantor.


NAME
 
ADDRESS
KAMAL ABDALLAH
 
8 Links Green, San Antonio, TX 78257
CHRISTOPHER J. MCCAULEY
 
5408 Valley Pkwy., Brecksville, OH 44141



 
14 of 14

--------------------------------------------------------------------------------

 



